12-253-cr(L)
U.S. v. Brito

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
14th day of June, two thousand thirteen.

Present:
         ROBERT A. KATZMANN,
         BARRINGTON D. PARKER, JR.,
                     Circuit Judges,
         WILLIAM F. KUNTZ, II,
                     District Judge.*
________________________________________________

UNITED STATES OF AMERICA,

                  Appellee,

                  v.                                                    No. 12-253-cr(L)
                                                                        No. 12-312-cr(con.)
RAMON BRITO, aka Amable, FELIX BRITO,
aka Eneier Rosario Escalera, aka Adan, aka Andre,

                  Defendants-Appellants,

ANDRE NAZARIO, HECTOR HERNANDEZ,
aka Anthony, MARLENE BRITO, PORFIRIO
GATON, TERRY O’CONNOR, aka Perro,
LUIS M. GARCIA, LUIS I. SANTIAGO,
ROBERT SHERMAN, JOSE REYES, aka Flaco,

       *
          The Honorable William F. Kuntz, II, of the United States District Court for the Eastern
District of New York, sitting by designation.
aka Gordo, HECTOR RODRIGUEZ, aka Tito,
CARL HOLMES, TAMI GARLAND, aka Tammi
Garland,

               Defendants.
_______________________________________________

For Appellee:                             PAUL D. SILVER (John M. Katko, on the brief),
                                          Assistant United States Attorneys, for Richard S.
                                          Hartunian, United States Attorney for the Northern
                                          District of New York, Albany, NY

For Defendants-Appellants:                JAMES P. EGAN (Lisa A. Peebles, on the brief), Federal
                                          Public Defender’s Office, Syracuse, NY


        Appeal from the United States District Court for the Northen District of New York
(Scullin, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Defendants-Appellants Ramon and Felix Brito appeal from two orders that the United

States District Court for the Northen District of New York (Scullin, J.) entered on January 19,

2012. In those orders, the district court refused to reduce the Defendants-Appellants’ sentences

under 18 U.S.C. § 3582(c)(2) to a term of imprisonment that fell below the Defendants-

Appellants’ amended guideline ranges. We affirm for the reasons set forth in United States v.

Clifton Stith, 11-4933-cr (2d Cir. May 30, 2013).

       We have considered the Defendants-Appellants’ remaining arguments and find them to

be without merit. For the reasons stated herein, the judgment of the district court is

AFFIRMED.

                                          FOR THE COURT:
                                          CATHERINE O’HAGAN WOLFE, CLERK




                                                 2